Citation Nr: 0731060	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for seborrhea keratosis 
with telangiectasias (skin condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This claim was previously remanded by the Board in February 
2006 in order to obtain a VA medical examination, which has 
since been accomplished.


FINDING OF FACT

The veteran's skin condition did not have its onset during, 
nor is related to, his military service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in April 2003, October 2004, and 
February 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fourth and fifth elements 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
an evaluation of the degree of disability or appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2006, he was afforded a formal VA 
examination to assess the existence, severity, and etiology 
of his skin condition.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his current skin condition is the 
result of his military service.  Service medical records, 
dated in June 1968, show that he received treatment for 
fungus of the bilateral feet.  However, the veteran's 
February 1970 separation examination, notes his only physical 
abnormalities were scars on his left finger and left foot.  
There was no mention of any skin condition and his health was 
considered to be normal.  

Post-service medical records reflect various skin related 
diagnoses.  These have included areas of actinic keratosis on 
his arms; seborrheic and actinic keratosis; actinic keratosis 
of the head, neck and upper extremities; tinea pedis, and 
xerosis.  As noted above, the Board remanded this claim in 
February 2006 in order to ascertain whether any current skin 
condition was related to the skin complaints noted in 
service.  

A VA examination was conduced in October 2006.  The examiner 
noted an extensive review of the veteran's medical records, 
which revealed that he was diagnosed with seborrheic 
keratosis in 1985, actinic keratosis in 1990, and xerosis in 
November 2004.  The examiner concurred with these diagnoses 
and provided opinions as to the etiology of each condition.  
He stated that the veteran's xerosis was most commonly caused 
by aging and exposure to frequent dampness.  He opined that 
the veteran's employment on a boat aggravated his aging dry 
skin and found, as the result of dermatophytes scraping 
studies, that the veteran's xerosis was less likely than not 
related to tinea pedis, or other fungus that arose during his 
military service.  As to the veteran's seborrheic keratosis, 
the examiner stated that this was a familial condition.  As 
to the actinic keratosis, he explained that this condition 
was caused by sun exposure, and, again, noted the veteran's 
employment aboard a boat.  In conclusion, the examiner stated 
that the veteran's skin conditions were not caused by, or 
related to, his military service, or a service-connected 
condition.  

A statement from a private physician, also dated in October 
2006, was that the veteran had contracted severe tenia pedis 
while in the military and has had continuing trouble with its 
reoccurrence on a chronic basis.  This did not set out a 
precise time frame for this observation, it is obviously not 
consistent with the result of a contemporaneous physical 
inspection as performed by the VA physician, and did not 
address the veteran's seborrheic keratosis, actinic 
keratosis, or xerosis.  It likewise provided no rationale to 
support the conclusion regarding chronicity, versus discrete 
re-exposures to a causative agent.   

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
However, as a lay person, he is not competent to establish a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The October 2006 VA examiner's conclusions were based on a 
thorough review of the veteran's claims folder and medical 
records, and detailed rationales were provided for the 
opinions.  The October 2006 private physician's statement did 
not reflect these consideration, or as indicated above, 
express a full rationale for the conclusion offered.  Thus, 
the Board finds that the October 2006 VA examination report 
is more probative than the October 2006 private physician's 
statement, and that the more probative evidence fails to link 
the veteran's current skin condition to his military service.  
Therefore, a basis upon which to establish service connection 
has not been presented, and the appeal is denied.


ORDER

Service connection for a skin condition is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


